Citation Nr: 1108251	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative changes, lower lumbar spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of right ankle injury, post-operative, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1995.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that following the issuance of a March 2009 supplemental statement of the case (SSOC) but prior to the RO's May 2010 certification of the appeal to the Board, new relevant evidence was submitted to the RO and added to the claims file.  This evidence includes new VA treatment records dated in 2010, the report of a February 2010 VA right ankle examination, and the report of a February 2010 VA spine examination.  

These records are pertinent to each of the Veteran's increased evaluation claims on appeal.  However, the RO has not considered this new evidence in relation to the current claims.  Because this evidence was received by the RO prior to the certification of this matter to the Board, 38 C.F.R. § 19.37(a) (2010) requires that the RO consider the evidence and prepare an SSOC under 38 C.F.R. § 19.31(a) (2010).  In other words, the Board finds that it does not have jurisdiction to consider this matter until the RO issues an SSOC with respect to the additional evidence.  Under these circumstances, the Board has no alternative but to remand these matters for RO consideration of the additional evidence received, in the first instance, and to issue an SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.31(a), 19.37(a) (2010).


Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claims considering all evidence received or secured since the March 2009 SSOC.  If any benefit sought on appeal remains denied, provide the appellant and his representative an SSOC and an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


